EXHIBIT 10.3

 

Form of Incentive Stock Option Agreement

 

This Incentive Stock Option Agreement (this "Agreement") is made and entered
into as of ______________ by and between Cellceutix Corporation, a Nevada
corporation (the "Company") and _________________ (the "Participant").

 

Grant Date: ___________________________________

 

Exercise Price per Share: __________________________

 

Number of Option Shares: ________________________

 

Expiration Date: ________________________________

 

1. Grant of Option.

 

1.1 Grant; Type of Option. The Company hereby grants to the Participant an
option (the "Option") to purchase the total number of shares of Common Stock of
the Company equal to the number of Option Shares set forth above, at the
Exercise Price set forth above. The Option is being granted pursuant to the
terms of the Company's 2016 Equity Incentive Plan (the "Plan"). The Option is
intended to be an Incentive Stock Option within the meaning of Section 422 of
the Code, although the Company makes no representation or guarantee that the
Option will qualify as an Incentive Stock Option. To the extent that the
aggregate Fair Market Value (determined on the Grant Date) of the shares of
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by the Participant during any calendar year (under all plans of
the Company and its Affiliates) exceeds $100,000, the Options or portions
thereof which exceed such limit (according to the order in which they were
granted) shall be treated as Non-qualified Stock Options.

 

1.2 Consideration; Subject to Plan. The grant of the Option is made in
consideration of the services to be rendered by the Participant to the Company
and is subject to the terms and conditions of the Plan. Capitalized terms used
but not defined herein will have the meaning ascribed to them in the Plan.

 

2. Exercise Period; Vesting.

 

2.1 Vesting Schedule. The Option will become vested and exercisable with respect
to ______________ shares on __________________ until the Option is 100% vested.
The unvested portion of the Option will not be exercisable on or after the
Participant's termination of Continuous Service.

 

2.2 Expiration. The Option will expire on the Expiration Date set forth above,
or earlier as provided in this Agreement or the Plan.

 

 1

 

 

3. Termination of Continuous Service.

 

3.1 Termination for Reasons Other Than Cause, Death, Disability. If the
Participant's Continuous Service is terminated for any reason other than Cause,
death or Disability, the Participant may exercise the vested portion of the
Option, but only within such period of time ending on the earlier of: (a) the
date three months following the termination of the Participant's Continuous
Service or (b) the Expiration Date.

 

3.2 Termination for Cause. If the Participant's Continuous Service is terminated
for Cause, the Option (whether vested or unvested) shall immediately terminate
and cease to be exercisable.

 

3.3 Termination due to Disability. If the Participant's Continuous Service
terminates as a result of the Participant's Disability, the Participant may
exercise the vested portion of the Option, but only within such period of time
ending on the earlier of: (a) the date 12 months following the Participant's
termination of Continuous Service or (b) the Expiration Date.

 

3.4 Termination due to Death. If the Participant's Continuous Service terminates
as a result of the Participant's death, the vested portion of the Option may be
exercised by the Participant's estate, by a person who acquired the right to
exercise the Option by bequest or inheritance or by the person designated to
exercise the Option upon the Participant's death, but only within the time
period ending on the earlier of: (a) the date 12 months following the
Participant's termination of Continuous Service or (b) the Expiration Date.

 

4. Manner of Exercise.

 

4.1 Election to Exercise. To exercise the Option, the Participant (or in the
case of exercise after the Participant's death or incapacity, the Participant's
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company a notice of intent to exercise in the manner designated by the
Committee. If someone other than the Participant exercises the Option, then such
person must submit documentation reasonably acceptable to the Company verifying
that such person has the legal right to exercise the Option.

 

4.2 Payment of Exercise Price. The entire Exercise Price of the Option shall be
payable in full at the time of exercise in the manner designated by the
Committee.

 

4.3 Withholding. If the Company, in its discretion, determines that it is
obligated to withhold any tax in connection with the exercise of the Option, the
Participant must make arrangements satisfactory to the Company to pay or provide
for any applicable federal, state and local withholding obligations of the
Company. The Participant may satisfy any federal, state or local tax withholding
obligation relating to the exercise of the Option by any of the following means:

 

(a)

tendering a cash payment;

(b)

authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
of the Option; provided, however, that no shares of Common Stock are withheld
with a value exceeding the minimum amount of tax required to be withheld by law;
or

(c)

delivering to the Company previously owned and unencumbered shares of Common
Stock.

 



 2

 



 

The Company has the right to withhold from any compensation paid to a
Participant.

 

4.4 Issuance of Shares. Provided that the exercise notice and payment are in
form and substance satisfactory to the Company, the Company shall issue the
shares of Common Stock registered in the name of the Participant, the
Participant's authorized assignee, or the Participant's legal representative
which shall be evidenced by stock certificates representing the shares with the
appropriate legends affixed thereto, appropriate entry on the books of the
Company or of a duly authorized transfer agent, or other appropriate means as
determined by the Company.

 

5. No Right to Continued Employment; No Rights as Shareholder. Neither the Plan
nor this Agreement shall confer upon the Participant any right to be retained in
any position, as an Employee, Consultant or Director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Participant's Continuous Service at any time,
with or without Cause. The Participant shall not have any rights as a
shareholder with respect to any shares of Common Stock subject to the Option
unless and until certificates representing the shares have been issued by the
Company to the holder of such shares, or the shares have otherwise been recorded
on the books of the Company or of a duly authorized transfer agent as owned by
such holder.

 

6. Transferability. The Option is not transferable by the Participant other than
to a designated beneficiary upon the Participant's death or by will or the laws
of descent and distribution, and is exercisable during the Participant's
lifetime only by him or her. No assignment or transfer of the Option, or the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise (except to a designated beneficiary, upon death, by will or the
laws of descent or distribution) will vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Option will terminate and become of no further effect.

 

7. Change in Control.

 

7.1 Acceleration of Vesting. In the event of a Change in Control,
notwithstanding any provision of the Plan or this Agreement to the contrary, the
Option shall become immediately vested and exercisable with respect to 100% of
the shares subject to the Option. To the extent practicable, such acceleration
of vesting and exercisability shall occur in a manner and at a time which allows
the Participant the ability to participate in the Change in Control with respect
to the shares of Common Stock received.

 

7.2 Cash-out. In the event of a Change in Control, the Committee may, in its
discretion and upon at least ten (10) days' advance notice to the Participant,
cancel the Option and pay to the Participant the value of the Option based upon
the price per share of Common Stock received or to be received by other
shareholders of the Company in the event. Notwithstanding the foregoing, if at
the time of a Change in Control the Exercise Price of the Option equals or
exceeds the price paid for a share of Common Stock in connection with the Change
in Control, the Committee may cancel the Option without the payment of
consideration therefor.

 

8. Adjustments. The shares of Common Stock subject to the Option may be adjusted
or terminated in any manner as contemplated by Section 11 of the Plan.

 

 3

 

 

9. Tax Liability and Withholding. Notwithstanding any action the Company takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding ("Tax-Related Items"), the ultimate liability for all
Tax-Related Items is and remains the Participant's responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate the Participant's
liability for Tax-Related Items.

 

10. Qualification as an Incentive Stock Option. It is understood that this
Option is intended to qualify as an incentive stock option as defined in Section
422 of the Code to the extent permitted under Applicable Law. Accordingly, the
Participant understands that in order to obtain the benefits of an incentive
stock option, no sale or other disposition may be made of shares for which
incentive stock option treatment is desired within one (1) year following the
date of exercise of the Option or within two (2) years from the Grant Date. The
Participant understands and agrees that the Company shall not be liable or
responsible for any additional tax liability the Participant incurs in the event
that the Internal Revenue Service for any reason determines that this Option
does not qualify as an incentive stock option within the meaning of the Code.

 

11. Disqualifying Disposition. If the Participant disposes of the shares of
Common Stock prior to the expiration of either two (2) years from the Grant Date
or one (1) year from the date the shares are transferred to the Participant
pursuant to the exercise of the Option (a "Disqualifying Disposition"), the
Participant shall notify the Company in writing within thirty (30) days after
such disposition of the date and terms of such disposition. The Participant also
agrees to provide the Company with any information concerning any such
dispositions as the Company requires for tax purposes.

 

12. Compliance with Law. The exercise of the Option and the issuance and
transfer of shares of Common Stock shall be subject to compliance by the Company
and the Participant with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company's shares of Common Stock may be listed. No shares of Common
Stock shall be issued pursuant to this Option unless and until any then
applicable requirements of state or federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel. The
Participant understands that the Company is under no obligation to register the
shares with the Securities and Exchange Commission, any state securities
commission or any stock exchange to effect such compliance.

 

13. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company's principal corporate offices. Any notice required to be delivered
to the Participant under this Agreement shall be in writing and addressed to the
Participant at the Participant's address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

 

14. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Nevada without regard to conflict of
law principles.

 

15. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

 

 4

 

 

16. Options Subject to Plan. This Agreement is subject to the Plan as approved
by the Company's shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

17. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant's beneficiaries, executors, administrators and the person(s) to whom
this Agreement may be transferred by will or the laws of descent or
distribution.

 

18. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

19. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Option in this Agreement does not create any contractual right or other
right to receive any Options or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Participant's employment with the Company.

 

20. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Option, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Participant's material rights under this
Agreement without the Participant's consent.

 

21. No Impact on Other Benefits. The value of the Participant's Option is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.

 

22. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

23. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon exercise of the Option or disposition
of the underlying shares and that the Participant should consult a tax advisor
prior to such exercise or disposition.

 

[signature page follows]

 

 5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

CELLCEUTIX CORPORATION

 

  

By:

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[EMPLOYEE NAME]  

 

 

 

 

 

 

Name:

 

 

 

7

 

 